Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to applicant’s 8/23/2022 amendment.
Claims 1-15 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the recitation “said water vapor-permeable composite membrane material comprising a formable porous support layer and an air-impermeable, water vapor-permeable coating” (lines 6-7) renders the claim indefinite.  The recitation is within a paragraph that is written in the form of a run-on sentence where is unclear what elements the water vapor-permeable composite membrane material comprises.  For examination purposes it is assumed that the water vapor-permeable composite membrane material comprises (i) a formable porous support layer and (ii) a coating that is air-impermeable and water vapor-permeable.
Further regarding claim 16, the recitation “their” (line 11) is an indefinite pronoun that renders the claim indefinite.  It is unclear what previously recited claim element is being referenced.
Further regarding claim 16, the recitation “and having a channel height of at least 2mm” (line 21) renders the claim indefinite.  It is unclear what previously recited claim element has a channel height of at least 2mm.  For examination purposes it is assumed that the plurality of channels have a channel height of at least 2mm.
Regarding claim 17, the recitation “out-of-plane features” (line 3) renders the claim indefinite.  Since the claims previously set forth “out-of-plane features” (claim 16, line 10) it is unclear if the “out-of-plane features” (claim 17, line 3) are the same or different as the “out-of-plane features” (claim 16, line 10).
Further regarding claim 17, the recitation “their” (line 3) is an indefinite pronoun that renders the claim indefinite.  It is unclear what previously recited claim element is being referenced.
Regarding claim 20, the recitation “alternate sheets of said plurality of sheets of said water vapor-permeable composite membrane material are formed to include out-of-plane features in at least their central section, and the other sheets of said plurality of sheets of said water vapor-permeable composite membrane material are flat in their central section” (emphasis added) (lines 1-5) renders the claim indefinite.  It is unclear if the “alternate sheets” (claim 20, line 1) are the same or different from the previously recited “alternate sheets” (claim 16, line 9).  Further, the recitation “the other sheets” lacks antecedent basis.
Further regarding claim 20, the recitation “out-of-plane features” (line 3) renders the claim indefinite.  Since the claims previously set for that “out-of-plane features” (claim 16, line 10) it is unclear if the “out-of-plane features” (claim 20, line 3) are the same or different as the “out-of-plane features” (claim 16, line 10).
Further regarding claim 20, the recitations “their” (lines 3 and 5) are indefinite pronouns that render the claim indefinite.  It is unclear what previously recited claim element is being referenced.
Regarding claim 23, the recitation “said air-impermeable, water vapor-permeable coating” (lines 3-4) renders the claim indefinite for the same reasons as discussed above (see “regarding claim 16”).
Further regarding claim 23, the recitation “the formable porous support layer comprises a non-woven fabric and a nanofibrous layer deposited on the non-woven fabric, and where the air-impermeable, water vapor-permeable coating is impregnated into the nanofibrous layer” (emphasis added) (lines 1-4) renders the claim indefinite as the structure of the “water vapor-permeable composite membrane material” (claim 16, lines 4-7) is unclear.
Namely, since the claims previously set forth a “water vapor-permeable composite membrane material comprising a formable porous support layer and a coating that is air-impermeable and water vapor-permeable” (emphasis added) (claim 16, lines 4-7) it is unclear how the “nanofibrous layer” is part of the “formable porous support layer” and also defines the “water vapor-permeable coating”.
For examination purposes it is assumed that the “non-woven fabric” (claim 23, line 2) is comprised by the “formable porous support layer” (claim 16, lines 4-7) and the “nanofibrous layer” (claim 23, line 2) is comprised by the “air-impermeable water vapor-permeable coating” (claim 16, lines 4-7).
Regarding claim 25, the recitation “at least alternate sheets of said plurality of sheets of said water vapor-permeable composite membrane material” (emphasis added) (lines 1-3) renders the claim indefinite.  It is unclear if the “alternate sheets” (claim 25, line 1) are the same or different from the previously recited “alternate sheets” (claim 16, line 9).
Further regarding claim 25, the recitation “out-of-plane features” (line 3) renders the claim indefinite.  Since the claims previously set for that “out-of-plane features” (claim 16, line 10) it is unclear if the “out-of-plane features” (claim 25, line 3) are the same or different as the “out-of-plane features” (claim 16, line 10).
Regarding claim 28, the recitation “their” (line 3) is an indefinite pronoun that renders the claim indefinite.  It is unclear what previously recited claim element is being referenced.
Claims 18, 19, 21, 22, 24, and 26-29 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-18, 20, 21, 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doi et al. (US 6,076,598), and further in view of Sugiyama et al. (US 6,536514) and Shibata (US 2006/0196649).
Regarding claim 16, Doi et al. (Embodiment of Figure 11, which shares structures related to at least the first embodiment, see Col. 12, lines 18-23) discloses a heat and humidity exchanger core (1) for transferring heat and humidity from a first fluid stream to a second fluid stream (Col. 12, lines 18-23: Pursuant the operation of a total heat exchanger), the heat and humidity exchanger core comprising:
A plurality of sheets (2, 4) of water vapor-permeable composite membrane material (Col. 1, lines 8-23 and Col. 1, lines 41-49: The disclosed heat and humidity exchanger core is a total heat exchanger core that exchanges latent and sensible heat -i.e. heat and humidity) stacked and joined together (Col. 12, lines 18-38, See also Figure 2: Note that elements 2 have a central portion 3 that is continuous with opposing first and second portions 4),
While Doi et al. discloses the water vapor-permeable composite membrane material comprising as formable (i.e. the plurality of water vapor-permeable define molded sheets) (Figures 1, 2, and 11), Doi et al. does not explicitly teach or disclose the water vapor-permeable composite membrane material as comprising (i) a formable porous support layer and (ii) a coating that is air-impermeable and water vapor-permeable.
Sugiyama et al. teaches a heat and humidity exchanger core comprising: at least one water vapor-permeable (Col. 4, lines 27-40) layer (Defined by 7 and 8), where the at least one water vapor-permeable layer comprise a sheet of a composite material comprising (i) a porous formable support layer (i.e. 7) and (ii) a coating that is air-impermeable and water-vapor-permeable (i.e. 8) supported by the support layer (Figure 3 and Col. 4, lines 27-40, see also Figure 11).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the molded sheets as disclosed by Doi et al. in the form of a composite material as taught by Sugiyama et al. to improve heat and humidity exchanger core longevity by forming molded sheets from materials that are resistant to damage by fire (Col. 4, lines 27-40 of Sugiyama).  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Doi et al. further discloses that each sheet of the plurality of sheets of the water vapor-permeable composite membrane material has a first manifold region, a second manifold region, and a central section (Annotated Figure 11),
Where at least alternate sheets of the plurality of sheets of the water vapor- permeable composite membrane material formed to include out-of-plane features (i.e. corrugations) in at least their central section (Figure 11, see also Figures 1 and 2), and
Where a fluid flow path (defined by 7, 8) is defined between each adjacent pair of sheets of the plurality of sheets of the water vapor-permeable composite membrane material (Figure 11, see also Figures 1 and 2), each fluid flow path comprising:
A first plenum (i.e. defined in the first manifold region) defined at least in part by the first manifold regions of the adjacent pair of sheets (Annotated Figure 11, see also Figures 1 and 2);
A second plenum (i.e. defined in the second manifold region) defined at least in part by the second manifold regions of the adjacent pair of sheets (Annotated Figure 11, see also Figures 1 and 2); and
A plurality of channels (i.e. defined by regions between the plurality of sheets) defined at least in part by the central sections of the adjacent pair of sheets (Annotated Figure 11, see also Figures 1 and 2), the plurality of channels fluidly connecting the first plenum to the second plenum (Annotated Figure 11, see also Figures 1 and 2).
However, Doi et al. does not explicitly teach or disclose the plurality of channels as having a channel height of at least 2mm.
Shibata et al. teaches a heat and humidity exchanger core comprising: at least one water vapor-permeable (Paragraph 119) layer (Paragraph 108: Defined by heat transfer plates 1 and 2), where out-of-plane features (6) define a plurality of channels (Figure 1 and Paragraph 108: Channels 5 of the heat transfer plates 1), and where the plurality of channels have heights of at least 2mm (Paragraph 110: 4mm).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the channels as disclosed by Doi et al. with height as taught by Shibata et al. to improve heat and humidity exchanger core operating efficiency by selecting channel dimensions such that a pressure drop across the heat and humidity exchanger core is minimized.
Doi et al. further discloses that alternating paths of the fluid flow paths are for carrying the first fluid stream and the second fluid stream, respectively (Annotated Figure 11, see also Figures 1 and 2).
Regarding claims 17 and 18, Doi et al. as modified by Sugiyama et al. discloses a heat and humidity exchanger core comprising a water vapor-permeable composite membrane material as discussed above.  While the Embodiment of Figure 11 discloses that at least alternate sheets of the plurality of sheets of the water vapor- permeable composite membrane material formed to include out-of-plane features (i.e. corrugations) in at least their central section (Figure 11, see also Figures 1 and 2), the Embodiment of Figure 11 of Doi et al. does not teach or disclose that each sheet of the plurality of sheets of the water vapor-permeable composite membrane material is formed to include out-of-plane features in at least their central section.
Doi et al. (Figure 22 embodiment) teaches a heat and humidity exchanger core, comprising: a plurality of sheets (2), where (claim 17) each sheet of the plurality of sheets of the water vapor-permeable composite membrane material is formed to include out-of-plane features (i.e. corrugations) in at least their central section (Figures 22-23), and where (claim 18) the plurality of sheets of the water vapor-permeable composite membrane material are all made from the same material (Col. 8, line 61 to Col. 9, line 8 and Col. 11, lines 21-43: Elements 2 comprise the same water vapor-permeable material).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the plurality of channels as disclosed by the Figure 11 embodiment of Doi et al. as defined between adjacent corrugated central sections of an adjacent molded sheets as taught by the Figure 22 embodiment of Doi et al. to reduce heat exchanger core manufacturing costs by forming the heat and humidity exchanger core from a single type of sheet (i.e. omitting separate and distinct parting sheets).

    PNG
    media_image1.png
    464
    430
    media_image1.png
    Greyscale


Regarding claim 20, Doi et al. as modified by Sugiyama et al. discloses a heat and humidity exchanger core comprising a water vapor-permeable composite membrane material as discussed above, where Doi et al. further discloses that alternate sheets (2) of the plurality of sheets of the water vapor-permeable composite membrane material are formed to include the out-of-plane features (i.e. corrugations) in at least their central section (Annotated Figure 11, see also Figures 1 and 2), and the other sheets (i.e. 4) of the plurality of sheets of the water vapor-permeable composite membrane material are flat in their central section (Annotated Figure 11, see also Figures 1 and 2).
Regarding claim 21, Doi et al. as modified by Sugiyama et al. discloses a heat and humidity exchanger core comprising a water vapor-permeable composite membrane material as discussed above.    However, the figure 11 embodiment of Doi et al. does not explicitly teach or disclose that the plurality of sheets of the water vapor-permeable composite membrane material are all made from the same material.
Doi et al. (Figure 8 embodiment) teaches a heat and humidity exchanger core, comprising a plurality of molded sheets (2) and flat sheets (18), where the molded sheets and flat sheets are alternately arranged (Figure 8), and where the flat sheets are made from the same material as the molded sheets (Col. 8, line 61 to Col. 9, line 8 and Col. 11, lines 21-43: Both elements 2 and 18 comprise paper).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the flat sheets and molded sheets as disclosed by the Figure 11 embodiment of Doi et al. from the same material as taught by the Figure 8 embodiment of Doi et al. to reduce heat exchanger core manufacturing costs by utilizing one material that comprises the heat exchanger core.  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 24, Doi et al. as modified by Sugiyama et al. discloses a heat and humidity exchanger core comprising a water vapor-permeable composite membrane material as discussed above, where the out-of-plane features formed in at least the central section of the at least alternate sheets of the plurality of sheets of the water vapor-permeable composite membrane material are parallel corrugations (Annotated Figure 11, see also Figures 1 and 2).
Regarding claims 25, 27, 28, Doi et al. discloses a heat and humidity exchanger core as discussed above.  However, the Figure 11 embodiment of Doi et al. does not explicitly teach or disclose the molded sheets are formed to provide out-of-plane features in the first and second regions.
Doi et al. (Figure 4 embodiment) teaches a heat and humidity exchanger core, comprising a plurality of molded sheets (2), where (claim 25) at least alternate sheets of the plurality of sheets of the water vapor-permeable composite membrane material are formed to include out-of-plane features in their first and second manifold regions (Figure 4 and Col. 10, lines 11-24: There are transition elements that extend between regions 3 and 4 of the molded sheets), where (claim 27) the out-of-plane features in the first and second manifold regions comprise (i.e. define) a plurality of ribs formed in each of the first and second manifold regions (Figure 4), and where (claim 28) each sheet of the plurality of sheets of the water vapor-permeable composite membrane material is formed to provide out-of-plane features (i.e. the transition elements that extend between regions 3 and 4 of the molded sheets) in their first and second manifold regions (Figure 4 and Col. 10, lines 11-24).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the molded sheets as disclosed by the Figure 11 embodiment of Doi et al. with out-of-plane features in the first and second manifold regions as taught by the Figure 4 embodiment of Doi et al. to improve heat exchanger core operating performance by incorporating features into manifold regions that minimize heat exchanger pressure losses (Col. 10, lines 11-24 of Doi et al.).
Regarding claim 26, Doi et al. discloses a heat and humidity exchanger core as discussed above, where the out-of-plane features in the first manifold region comprise walls (e.g. 23) defining a periphery of a corresponding one of the first plenum (Figure 11 and Col. 12, lines 18-65: Elements 23 are located in the first and second manifold regions and define at least part of a perimeter of the first and second plenums).
Regarding claim 29, Doi et al. discloses a heat and humidity exchanger core as discussed above, where each sheet of the plurality of sheets of the water vapor-permeable composite membrane material is hexagonal (Figure 11), the central section of each sheet is rectangular (Annotated Figure 11), and the first and second manifold regions of each sheet are triangular (Annotated Figure 11).

Claims 19 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doi et al. (US 6,076,598), Sugiyama et al. (US 6,536514), and Shibata (US 2006/0196649), and further in view of Veltkamp (US 5,725,051).
Regarding claim 19, Doi et al. discloses a heat and humidity exchanger core as discussed above.  However, Doi et al. does not explicitly teach or disclose a cross-section of the plurality of channels as quadrilateral.
Veltkamp teaches a heat exchanger core, comprising a plurality of channels (5), where a cross-section of the plurality of channels is quadrilateral (Figures 2-4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the plurality of channels as disclosed by of the Figure 11 embodiment of Doi et al. as modified by the Figure 22 embodiment of Doi et al. with cross-section as taught by Veltkamp to improve heat and humidity exchanger core resistance to deformation by configuring a cross-section of the plurality of channels with straight/linear sides that more efficiently distribute loading forces.  Note: A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Regarding claim 22, Doi et al. discloses a heat and humidity exchanger core as discussed above.  However, Doi et al. does not explicitly teach or disclose that each of the plurality of channels are triangular.Veltkamp teaches a heat exchanger core, comprising a plurality of channels (5), where a cross-section of the plurality of channels is triangular (Figure 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the plurality of channels as disclosed by of Doi et al. with cross-section as taught by Veltkamp to improve heat and humidity exchanger core resistance to deformation by configuring a cross-section of the plurality of channels with straight/linear sides that more efficiently distribute loading forces.  Note: A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doi et al. (US 6,076,598), Sugiyama et al. (US 6,536514), and Shibata (US 2006/0196649), and further in view of Murayama et al. (US 2009/0071638) and Zhou et al. (US 2012/0077015).
Regarding claim 23, Doi et al. as modified by Sugiyama et al. discloses a heat and humidity exchanger core comprising a water vapor-permeable composite membrane material as discussed above.  While Doi et al. as modified by Sugiyama et al. discloses that the water vapor-permeable composite membrane material comprises a formable porous support layer (Col. 8, line 61 to Col. 9, line 8 of Doi and Col. 4, lines 41-56 of Sugiyama: A fabric such as paper), Doi et al. as modified by Sugiyama et al. does not explicitly teach or disclose that the formable porous support layer is a non-woven fabric.
Murayama et al. teaches a heat exchanger core, comprising: at least one water vapor-permeable layer (Paragraph 13: Plate 108), where the at least one water vapor-permeable layer comprises a sheet of a composite material comprising a porous formable support layer (Paragraph 13: Substrate 109) and an air-impermeable and water-vapor-permeable coating (Paragraph 13: Polymer 110) supported by the support layer, where the porous formable support layer comprises nonwoven fabric (Paragraph 13).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the porous formable support layer as disclosed by Doi et al. as modified by Sugiyama et al. from materials as taught by Murayama et al. to improve heat and humidity exchanger core durability by increasing resistance to shape distortion (Murayama et al.: Paragraph 13).  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, while Doi et al. as modified by Sugiyama et al. discloses an air-impermeable and water vapor-permeable coating (Figure 3 and Col. 4, lines 27-40 of Sugiyama) deposited on a porous formable support layer (Col. 4, lines 27-40 of Sugiyama), Doi et al. as modified by Sugiyama et al. does not explicitly teach or disclose the air-impermeable and water vapor-permeable coating as impregnated into a nanofibrous layer.
Zhou et al. teaches a composite membrane structure, comprising: a porous formable support layer (200) and a coating (100) deposited on the support layer (Figure 1 and Paragraph 58), where the coating comprises a nanofibrous layer (defined by 120) (Paragraph 58), where a water vapor-permeable coating material (140) is impregnated into the nanofibrous layer (Figure 1 and Paragraph 58), and where Zhou et al. acknowledges that adding nanofibers to composites expand/add novel performance attributes to the composites (Paragraph 3: Reduced weight, increased absorbency, etc.).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to add nanofibers as taught by Zhou et al. to the air-impermeable and water-vapor-permeable coating as disclosed by Doi et al. as modified by Sugiyama et al. to improve heat and humidity exchanger core heat exchange efficiency by improving a capacity of the heat exchanger to exchange humidity (i.e. moisture) (Zhou et al.: Paragraph 3).  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Response to Arguments
Regarding the arguments on page 8, lines 2-16: 
Applicant’s amendment overcomes the drawings objections of record.
Regarding the arguments on page 8, lines 17-20: 
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the statements on page 8, line 21 to page 9, line 10: 
Applicant’s statements regarded the amended claims are noted.
Regarding the arguments on page 9, lines 11-27: 
Applicant alleges that none of the cited references teach or disclose the claimed invention in that Doi et al. does not teach or disclose alternately layered flow paths as recited in new claim 16.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fluid flow paths for a first fluid alternately layered with fluid flow paths for a second fluid, where a fluid flow path is defined between each adjacent pair of the sheets of material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the instant case the claims recite “a fluid flow path defined between each adjacent pair of sheets of the plurality of sheets of the water vapor-permeable composite membrane material” (claim 16, lines 12-14) and “alternating paths of the fluid flow paths are for carrying the first fluid stream and the second fluid stream, respectively” (claim 16, lines 21-23), where the claims to not appear to specify the manner in which the first and second flow paths alternate as alleged, only that there are alternating flow paths between adjacent pairs of sheets and the alternating flow paths include flow paths for first/second fluid streams.
It is asserted that Doi et al. discloses alternating flow paths as claimed in that Doi et al. clearly discloses first (7) and second (8) flow paths that alternate (See annotated Figure 2 for clarity).  Further note that Doi et al. discloses various embodiments in which first and second flow paths alternate as claimed (Figures 17-25).

    PNG
    media_image2.png
    340
    388
    media_image2.png
    Greyscale


Regarding the arguments on page 10, lines 1-11: 
Applicant alleges that none of the cited references teach or disclose the claimed invention in that Sugiyama does not teach or disclose the claimed invention.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Doi et al. discloses each and every feature of the claimed invention including at least: a plurality of sheets (2, 4) of water vapor-permeable composite membrane material (Col. 1, lines 8-23 and Col. 1, lines 41-49: The disclosed heat and humidity exchanger core is a total heat exchanger core that exchanges latent and sensible heat -i.e. heat and humidity) that define a fluid flow path (defined by 7, 8) between each adjacent pair of sheets of the plurality of sheets of the water vapor-permeable composite membrane material (Figure 11, see also Figures 1 and 2) such that alternating paths of the fluid flow paths are for carrying the first fluid stream and the second fluid stream, respectively (Annotated Figure 11, see also Figures 1 and 2).  Doi et al. also acknowledges that each sheet of a plurality of sheets is configured to comprise the same water vapor-permeable composite membrane material (Col. 8, line 61 to Col. 9, line 8 and Col. 11, lines 21-43: Both elements 2 and 18 comprise the same material).  However, Doi et al. does not explicitly teach or disclose the water vapor-permeable composite membrane material as comprising (i) a formable porous support layer and (ii) a coating that is air-impermeable and water vapor-permeable.
Sugiyama et al. remedies Doi et al in that Sugiyama et al. teaches a heat and humidity exchanger core comprising: at least one water vapor-permeable (Col. 4, lines 27-40) layer (Defined by 7 and 8), where the at least one water vapor-permeable layer comprise a sheet of a composite material comprising (i) a porous formable support layer (i.e. 7) and (ii) a coating that is air-impermeable and water-vapor-permeable (i.e. 8) supported by the support layer (Figure 3 and Col. 4, lines 27-40, see also Figure 11).  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding the arguments on page 10, lines 12-18: 
Applicant alleges Doi and Sugiyama teach away from the present invention since Doi teaches against joining corrugated portions together.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., joining corrugated portions together) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the arguments on page 10, lines 19-26: 
Applicant alleges Shibata is non-analogous art.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the statements on page 10, line 27 to page 11, line 7: 
Applicant’s statements regarded the disclosed invention are noted.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763           
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763